CONSULTING AGREEMENT

This CONSULTING AGREEMENT is made effective as of the date set forth below by
and between Canmore International, Inc. (the “Consultant”) and Holly Brothers
Pictures, Inc. (the “Company”).

Recitals

A.

The Consultant offers consulting services in the field of consulting, marketing,
design, and public relations work.

B.

The Company desires to retain the services of the Consultant to render
consulting services with regard to consulting, marketing, design, and public
relations work according to the terms and conditions herein.

Agreement

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, the parties hereby agree as follows:

1.

Engagement. The Company hereby retains the Consultant to provide the Company
with the consulting services set forth on Schedule A (the “Services”), and the
Consultant hereby agrees to perform the Services, on the terms and conditions
hereinafter set forth herein, including in Schedule A.  The Consultant shall
perform the Services in a timely and professional manner consistent with
industry standards.

2.

Fees and Expenses.  

(a)

This Agreement shall be in effect until either party terminates this Agreement
upon 30 days written notice (the “Term”).   In consideration for the Services,
the Company shall pay the Consultant at the rate of $8,333.33 per month. The
Consultant shall invoice the Company once every month and such invoices shall be
due and payable within seven days of the Company’s receipt of the invoice. The
Consultant shall maintain records of all time devoted to providing the Services,
and shall make such records available to the Company upon request.

(b)

The Company shall reimburse the Consultant for all reasonable and necessary
out-of-pocket expenses incurred by the Consultant in connection with providing
the Services, including, without limitation, travel expenses; provided that the
Company’s prior written consent shall be required for any expenses in excess of
$500.  All such expenses shall be reasonably documented in accordance with the
Company’s expense reimbursement policies and in no event shall the Company be
required to reimburse the Consultant with respect to general, administrative or
other overhead expenses.





Confidential Information




--------------------------------------------------------------------------------







3.

Ownership of Intellectual Property.  

(a)

The Consultant acknowledges that no license, right, or other indicia of
ownership relating to any proprietary rights of the Company shall be granted or
transferred by the Company to the Consultant by virtue of any provision of this
Agreement or the performance of the Services as contemplated hereunder.  The
Consultant further acknowledges that all work performed by the Consultant under
this Agreement are works produced for hire and constitute the sole and exclusive
property of the Company.  In furtherance thereof,  the Consultant hereby assigns
to the Company all proprietary rights, including, without limitation, to all
patents (and applications therefor), copyrights, trade secrets and trademarks
the Consultant might otherwise have, by operation of law or otherwise, in all
inventions, discoveries, creations, properties, works, ideas, information,
laboratory notebooks, knowledge and data developed, reduced to practice or
otherwise identified in connection with or related to the Consultant’s access to
Confidential Information (as defined below) or performance of the Services as
contemplated hereunder.  The Consultant further agrees to execute and deliver
any additional documents, instruments, applications, oaths or other writings
necessary or desirable to further evidence the assignment described in this
Section 3 (“Supporting Documents”).  If the Consultant fails or refuses to
execute or deliver any Supporting Documents, the Consultant hereby agrees, for
itself and its employees, successors, assigns, donees, executors,
administrators, transferees and personal representatives, to the fullest extent
permitted by law, that the Chief Executive Officer of the Company shall be
appointed, and the same is hereby irrevocably appointed, the Consultant’s
attorney-in-fact with full authority to execute Supporting Documents and perform
all other acts necessary to further evidence such assignment.  The Consultant
represents that it has the authority to assign the foregoing rights to the
Company and that such an assignment does not violate any guidelines, policies,
or other requirements imposed on the Consultant by its employer, if applicable.

(b)

The Consultant shall not perform any Services during the time that the
Consultant is required to devote to any third party.  The Consultant shall not
use the funding, resources or facilities of any third party to perform the
Services and shall not perform any Services in any manner that would give any
third party rights to the product of such work.  

4.

Confidential Information.

(a)

The Consultant shall not disclose to any third party or use for any purposes
other than the performance of the Services any Confidential Information (as
defined below), without Company’s prior written consent.  The Consultant shall
treat the Confidential Information as it would treat its own most proprietary
and confidential information, but in no event shall it use less than a
reasonable degree of care.  Consultant shall be responsible for entering into
similar confidentiality arrangements or agreements with its managers, officers,
employees, agents and advisors (collectively, “Representatives”) who need to
know such Confidential Information, and who agree to use such information
solely) for the purpose of providing the Services. Consultant shall be
responsible for any breach of this agreement by any of its Representatives. The
obligation of non-disclosure and non-use shall not apply to the following:





2




--------------------------------------------------------------------------------










(i)

information, which at the time of disclosure hereunder, is generally available
to the public;

(ii)

information, which after disclosure hereunder, becomes generally available to
the public, except through the Consultant’s breach of this Agreement;

(iii)

information that becomes available to the Consultant from a third party that is
not legally prohibited from disclosing such information, provided such
information was not acquired directly or indirectly from the Company; and

(iv)

information, to the extent that it is required to be disclosed by lawful
subpoena, court order or written demand of a federal or state governmental
agency, of which the Consultant will immediately notify the Company giving
Company an opportunity to object and/or seek confidential treatment.

(b)

All Confidential Information, however and wherever produced, including, without
limitation, Confidential Information stored in computer databases or by other
electronic means, shall be and remain the sole property of the Company.  At any
time upon the request of the Company, or without such request upon termination
of the Consultant’s role as a consultant to the Company for whatever reason, the
Consultant shall deliver to the Company (without retaining any electronic or
physical copies, extracts, or other reproductions) or destroy immediately upon
the Company’s request all documents and electronic storage devices that contain
Confidential Information and that are in the Consultant’s possession or subject
to its control, including, without limitation, any and all records, drawings,
notebooks, memoranda, and computer diskettes.  In addition, the Consultant shall
return to the Company any equipment, tools, or other devices owned by the
Company and in the Consultant’s possession.

(c)

“Confidential Information” means any and all oral, written, tangible and/or
intangible technical, scientific, financial, business and/or other information
and/or trade secrets of  the Company (including any information developed by the
Consultant, which is the property of the Company under Section 3 in connection
with this Agreement) that is confidential, proprietary and/or not generally
available outside of the Company including, without limitation, (i) confidential
and proprietary information supplied by the Company to the Consultant (whether
or not marked “Confidential” or the equivalent thereof), (ii) the Company’s
marketing and customer support strategies, financial information (including
sales, costs, profits and pricing methods), internal organization, employee
information and customer lists and other data and information relating to the
business of the Company, (iii) the Company’s technology, including without
limitation discoveries, inventions, research and development efforts, data,
physical and chemical formulations, formulation techniques, compound
characteristics, product specifications, manufacturing processes and operations,
compositions, analytical methodology, safety and efficacy data, and testing
data, patents, patent applications, trademarks, trade secrets, processes,
programs, formulas, methods, products, know-how and show-how,  (iv) all
derivatives, improvements, additions, modifications and enhancements to any of
the above, (v) information of third parties as to which the Company has an
obligation of confidentiality or a duty to use such information only for certain
limited purposes, and (vi) the terms of this Agreement.





3




--------------------------------------------------------------------------------










(d)

During the term of this Agreement, the Consultant agrees to properly protect any
proprietary information or trade secrets of the Consultant’s former or
concurrent consultees, employers or companies (or those of its respective
employees or principals), if any, and agrees not to bring onto the premises of
the Company any unpublished documents or any property belonging to such persons
or companies unless consented to in writing (which consent shall be provided to
the Company in advance) by those persons or companies.  The Consultant further
recognizes that the Company has received and in the future will receive from
third parties their confidential or proprietary information subject to a duty on
the Company’s part to maintain the confidentiality of such information and, in
some cases, to use it only for certain limited purposes.  The Consultant agrees,
both during the term of the Consultant’s engagement and thereafter, to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation (except in a manner that is
consistent with the Company’s agreement with the third party) or use it for the
benefit of anyone other than the Company or such third party (consistent with
the Company’s agreement with the third party).

5.

Company Policies. If, at any time, the Consultant is required to work at any of
the Company’s premises or use any of its equipment, the Consultant will comply
with all relevant health, safety and security regulations and related
instructions issued by the Company.

6.

Term and Termination.  

(a)

This Agreement shall be effective as of the date stated above and shall continue
until the end of the Term.

(b)

Promptly after the termination or expiration of this Agreement, the Consultant
shall return to the Company all whole and partial copies and derivatives of
Confidential Information and other materials belonging to the Company that are
in the Consultant’s possession or under the Consultant’s direct or indirect
control.

(c)

The provisions of Sections 3, 4, and 6 shall survive the expiration or earlier
termination of this Agreement.

7.

Notice.  Any and all notices referred to herein shall be sufficient if furnished
in writing and delivered by hand, by overnight delivery service maintaining
records of receipt, to the respective parties at the addresses set forth on the
signature page with respect to the Consultant, or to such other address or
addresses as either party may from time to time designate by notice given as
aforesaid.  Notices shall be effective when delivered.

8.

Assignment.  The Consultant shall not assign or transfer its interest or
obligations under this Agreement, in whole or in part, without the prior written
consent of the Company and any such assignment contrary to the terms hereof
shall be null and void and of no effect.  The Company may assign all its rights
and liabilities under this Agreement to any of its affiliates or to a successor
to all or a substantial part of its business or assets without the consent of
the Consultant. The Consultant shall not subcontract any portion of the Services
without the Company’s prior written consent.





4




--------------------------------------------------------------------------------










9.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the choice of law
provisions thereof.

10.

Entire Agreement.  This Agreement constitutes, on and as of the date hereof, the
entire agreement of the parties with respect to the subject matter hereof, and
all prior or contemporaneous understandings or agreements, whether written or
oral, between the parties with respect to such subject matter are hereby
superseded in their entireties.  This Agreement shall not be amended in any
respect whatsoever except by a further agreement, in writing, fully executed by
each of the parties.

11.

Independent Contractors.  The Consultant is hereby engaged as an independent
contractor and not as an employee of the Company.  The Consultant is providing
the Services solely at its own direction and under its own supervision.  Nothing
herein shall be construed as creating an employer/employee relationship between
Company and the Consultant or placing the parties in a partnership or joint
venture relationship.  The Consultant shall have absolutely no authority to
bind, commit or otherwise obligate the Company in any way whatsoever nor shall
it represent to any person that it has any such right or authority.  Nothing in
this Agreement shall be construed as establishing an agency, partnership,
employer/employee or joint venture relationship between the parties hereto.

12.

Taxes.

The Consultant shall pay and report all applicable local, state and federal
taxes and insurance in connection with the Consultant’s receipt of payments
under this Agreement.  The Consultant further agrees to maintain workers’
compensation insurance in the amount required by the laws of the state in which
the Consultant’s employees performing the Services are located.  The Consultant
shall provide the Company with a completed IRS Form W-9, including his or her
United States Tax Identification Number (TIN) upon execution of this Agreement.
 The Company shall provide the Consultant with an Internal Revenue Service (IRS)
Form 1099 in connection with the performance of the Services.

13.

No Violation.  The Consultant shall perform the Services in compliance with
applicable federal, state, and local laws and regulations.  The Consultant
represents to the Company that its/his/her execution and performance of this
Agreement does not violate any agreement, or other ethical policies, rules, or
regulations to which the Consultant is subject or represent a conflict of
interest.

14.

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed to be an original, and all of which together shall
constitute one agreement binding on the parties hereto.  Copies of original
signature pages sent by facsimile and/or PDF shall have the same effect as
signature pages containing original signatures.

[Signature page to follow]








5




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.




Canmore International, Inc.




By:

/s/ Brent Willson




Date:

February 15, 2018




Address:

________________

________________







Holly Brothers Pictures, Inc.







By:

/s/ Steve Bond

Name:  Steve Bond

Title:    CFO




Date:

February 15, 2018




















6




--------------------------------------------------------------------------------







Schedule A




Services




Assist the Company in consulting, marketing, design, and public relations work
for Power Blockchain LLC.





























































































 

Confidential Information


